Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed January 14, 2021.

3.	Claims 1-20 have examined and are pending with this action.

4.	The Information Disclosure Statements filed January 14, 2021 and April 15, 2021 have been considered.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Thomas McGinnis (Reg. No. 58,026) on December 17, 2021.

7.	The application has been amended as follows:
	

Currently Amended) A computer system comprising:
	a memory storing a plurality of event log entries, each event log entry of the plurality of event log entries including an identifier of an event and a timestamp at which the event occurred;
	at least one network interface; and
	at least one processor coupled to the memory and the at least one network interface and configured to
	receive, via the at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts, each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application,
	identify two or more event log entries within the plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations,
	construct a performance profile based on the two or more event log entries, and
	transmit the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application,
wherein the one or more phases comprise a virtual resource enumeration phase, the plurality of processes comprises the virtualization client application and a virtual resource broker, and to identify the two or more event log entries includes to identify 
a first event log entry marking reception of input via the user interface requesting a list of one or more virtual resources accessible via the virtualization client application, and 
a second event log entry marking rendering of the list via the user interface.

2. (Currently Canceled)

3. (Currently Amended) The computer system of claim 1 [[2]], wherein the one or more phases comprise a virtual resource allocation phase and a virtual resource connection phase, the plurality of processes comprises the virtualization client application, the virtual resource broker, and a virtualization agent, and to identify the two or more event log entries includes to identify 

a second event log entry marking rendering of a representation of the at least one virtual resource via the user interface.

5. (Currently Amended) The computer system of claim 1 [[2]], wherein the one or more phases comprise a virtual resource allocation phase and a virtual resource connection phase, the plurality of processes comprises the virtualization client application, a gateway service, an identity provisioning service, a content switching service, a connection service, and a virtualization agent and to identify the two or more event log entries includes to identify
a first event log entry marking reception of input via the user interface requesting access to at least one virtual resource in the list, the at least one virtual resource being hosted by a multi-tenant cloud service, and 
a second event log entry marking rendering of a representation of the at least one virtual resource via the user interface.

14. (Currently Amended) A method of tracking and enhancing performance of a virtual workspace system using a computer system comprising a memory, at least one network interface, and at least one processor coupled to the memory and the at least one network interface, the memory storing a plurality of event log entries, each event log entry of the plurality of event log entries including an identifier of an event and a timestamp at which the event occurred, the method comprising:
receiving, via the at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts, each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application;
identifying two or more event log entries within the plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations;
constructing a performance profile based on the two or more event log entries; and
transmitting the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application,
wherein the one or more phases comprise a virtual resource enumeration phase, the plurality of processes comprises the virtualization client application and a virtual resource broker, and identifying the two or more event log entries includes identifying 
a first event log entry marking reception of input via the user interface requesting a list of one or more virtual resources accessible via the virtualization client application, and 
a second event log entry marking rendering of the list via the user interface.

18. (Currently Amended) A non-transitory computer readable medium storing processor executable instructions to track and enhance performance of a virtual workspace system, the instructions comprising instructions to:
receive, via at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts, each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application;
identify two or more event log entries within a plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations;
construct a performance profile based on the two or more event log entries; and
transmit the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application,
wherein the one or more phases comprise a virtual resource enumeration phase, the plurality of processes comprises the virtualization client application and a virtual resource broker, and the instructions to identify the two or more event log entries include instructions to identify 
a first event log entry marking reception of input via the user interface requesting a list of one or more virtual resources accessible via the virtualization client application, and 
a second event log entry marking rendering of the list via the user interface.


Allowable Subject Matter
8.	Claims 1 and 3-20 are allowable over prior art of record in light of the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receive, via the at least one network interface, a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts, each of the one or more phases either starting with receipt of a request via a user interface of a virtualization client application or ending with provision of a response to the request via the user interface of the virtualization client application, identify two or more event log entries within the plurality of event log entries that each include an identifier of an event marking one or more of a start and an end of one of the plurality of operations, construct a performance profile based on the two or more event log entries, and transmit the performance profile to the virtualization client application for rendering via the user interface of the virtualization client application, wherein the one or more phases comprise a virtual resource enumeration phase, the plurality of processes comprises the virtualization client application and a virtual resource broker, and to identify the two or more event log entries includes to identify  a first event log entry marking reception of input via the user interface requesting a list of one or more virtual resources accessible via the virtualization client application, and  a second event log entry marking rendering of the list via the user interface” as recited in independent claims 1, 14, and 18.
Specifically, prior art of records either alone or in combination fails to disclose, teach, and/or suggest “receive… a request to profile one or more phases of a distributed process executed by a plurality of hosts coupled to one another via a network, each of the one or more phases comprising a plurality of operations executed by a plurality of processes hosted by the plurality of hosts” coupled with “wherein the one or more phases comprise a virtual resource enumeration phase, the plurality of processes comprises the virtualization client application and a virtual resource broker, and to identify the two or more event log entries includes to identify a first event log entry marking reception of input via the user interface requesting a list of one or more virtual resources accessible via the virtualization client application, and a second event log entry marking rendering of the list via the user interface”.
For at least these reasons above, claims 1 and 3-20 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
December 23, 2021